Citation Nr: 9932314	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-27 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1997, a statement of the case was issued in August 
1997, and a substantive appeal was received in September 
1997.  The veteran and his spouse testified at a personal 
hearing at the RO in February 1998. 

The Board notes that a claim of entitlement to a total rating 
based on individual unemployability was denied by rating 
decision in August 1997.  It appears that a notice of 
disagreement was received, and the RO issued a supplemental 
statement of the case which included this issue in January 
1999.  In this supplemental statement of the case, the RO 
informed the veteran that he had 60 days to file a 
substantive appeal on the individual unemployability issue.  
It does not appear that a substantive appeal was received, 
and the RO did not certify the individual unemployability 
issue to the Board.  However, in a document entitled 
"Appellant's Brief" dated in October 1999, the veteran's 
representative included argument pertinent to the individual 
unemployability issue.  This matter is hereby referred to the 
RO for clarification and any appropriate action.


FINDING OF FACT

The veteran's service-connected low back strain is manifested 
by chronic pain, severe limitation of motion, degenerative 
changes, with some neurological symptomatology resulting in 
impairment which more nearly approximates that associated 
with pronounced intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent evaluation for 
service-connected low back strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  No additional action is necessary to meet the duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).

By a rating decision dated December 1971, the RO granted 
service connection for the veteran's low back strain and 
assessed a noncompensable evaluation pursuant to Diagnostic 
Code 5295 for lumbosacral strain.  This evaluation was 
increased to 40 percent by a rating decision dated August 
1989.  A 40 percent rating is the highest rating available 
under this Code and requires severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The veteran was afforded a VA examination in March 1997 in 
which he reported increase in the severity of his low back 
strain.  The examination showed forward leaning in chair with 
straightening of his lordosis while seated, no fixed 
deformity, and the musculature of the back was normal.  
Forward flexion while standing and before he began forward 
flexion was at a fixed forward flexion of 15 degrees.  He 
moved forward to 45 degrees which was a total of 30 degrees 
forward flexion.  The examiner noted that the veteran's base 
line was not at the neutral position, it was at 15 degrees of 
forward flexion.  Backward extension was to 10 degrees and he 
did complain of lumbosacral pain.  Left lateral flexion was 
to 30 degrees and the veteran stated that pain catches in his 
lumbosacral region.  Rotation was full to 45 degrees 
bilaterally.  He had objective evidence of pain on motion as 
grimacing.  Deep tendon reflexes were 2+ and equal 
bilaterally and he had no gross sensory impairment.

MRI dated April 1997 revealed degenerative changes, and no 
fracture or subluxation was seen.  Degenerative changes were 
noted of the facets at multiple levels and there was a right 
lateral disc herniation noted at T12-L1 causing thecal sac 
deformity and cord deformity.  Similar finding was also noted 
at L1-2 and L2-3 in a right paramedian location.  Diffusely 
bulging annulus were noted at L3-4, L4-5, and L5-S1.

An October 1997 VA examination showed the veteran walking 
with the aid of a crutch to his left arm and height of 5 feet 
7 inches and weight as 300 pounds the examiner noting that he 
appeared somewhat uncomfortable.  He reported being unable to 
walk one block or use stairs.  Forward flexion was limited to 
40 degrees, the examiner noting that the veteran had a 
forward flexion baseline of 20 degrees.  The veteran could 
not backward extend and when he went from 20 degrees of 
forward flexion to neutral, he had marked pain into his lower 
back.  Lateral bending was to 20 degrees bilaterally and he 
did try to bear the pain.  Calf measures were 46.5 cm 
bilaterally.  The examiner noted that the veteran did have 
obvious stigmata of pain.  Rotation was to 20 degrees 
bilaterally.  

VA outpatient treatment records dated June 1996 to February 
1998 show treatment for back pain with pain radiating down 
his right leg.  A TENS units and crutch were prescribed.  The 
veteran was also advised to lose weight and counseled on 
diet.  An outpatient report dated November 1997 showed 
history of HNP L1-2 and L2-3 with chronic pain and T12 DJD 
noted.  It also noted the veteran's use of a TENS unit and 
that he had been going to RMS.  The veteran reported pain 
from his neck down but worse in the lower back and he walked 
with a cane.  He reported decreased sensation in the right 
lower extremity especially after sitting such as in a car.  
The back pain was greater than the lower extremity back.  The 
pain was exacerbated by riding in a car, sitting for long 
periods of time or standing and the pain had been worse in 
the last 1 and 1/2 years.  The veteran denied weakness in the 
lower extremity and reported numbness in the right lower 
extremity to foot.  There was no bowel or bladder 
incontinence and he was taking Naproxen and Methoncarbonoe 
which he reported did not help the pain.  The TENS unit and 
corset provided some relief of the pain.  The examiner noted 
the veteran to be overweight in no acute distress with 
strength 5/5 bilaterally.  Sensation was intact to light 
touch throughout bilateral lower extremities and was 
subjectively decreased over lateral aspect of both feet.  
Straight leg raise was negative bilaterally and reflexes were 
2+ and equal.  The MRI was noted as showing DDD, multiple 
level disc bulge.  There was no evidence of radiculopathy.  
The impression was chronic low back pain and the 
recommendation was Rehabilitative Medicine evaluation and 
weight loss.  

During the veteran's RO hearing in February 1998, the veteran 
testified that he was in constant pain from his waistline up 
to his middle back and it caused his right leg to hurt.  The 
pain in his right leg extended down into his foot and his 
foot went numb.  The veteran also testified to spasms on a 
daily basis and limitation of motion.

The above-summarized medical records leave no doubt that the 
veteran's lumbosacral strain is severe.  There is clearly 
evidence of degenerative changes and resulting severe 
limitation of motion.  Since the maximum evaluation for 
lumbosacral strain is 40 percent and the veteran has an 
evaluation of 40 percent under Diagnostic Code 5293, the 
Board will consider the application of various other 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5285, 5286, 5289 however, whether or not they were raised by 
the veteran.  See Suttman v. Brown, 5 Vet. App. 127, 133 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 592-593 
(1991).

The maximum evaluation for limitation of motion of the lumbar 
spine, Diagnostic Code 5292 is 40 percent and the veteran has 
an evaluation of 40 percent, therefore this Code is not for 
application.  Further, since there is no evidence of 
fractured vertebrae, Diagnostic Code 5285 is not applicable.  
Similarly, as there is no evidence of complete bony fixation 
of the spine, Diagnostic Code 5286 is not applicable.  
Additionally, Diagnostic Code 5289 is not applicable because 
there is no evidence of ankylosis of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation requires a 
pronounced condition of intervertebral disc syndrome (IDS), 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  The clinical evidence does not clearly show that the 
veteran's disability is pronounced with objective evidence of 
neurological findings which would warrant a 60 percent 
evaluation at this time under Diagnostic Code 5293.  A March 
1997 VA examination showed no gross sensory impairment and a 
November 1997 VA outpatient report indicated no evidence of 
radiculopathy.  

However, in VAOPGCPREC 36-97 (December 12, 1997), the acting 
VA General Counsel held that: (1) Diagnostic Code 5293 
involves loss of range of motion and, therefore, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this code; (2) When a veteran receives less 
than the maximum evaluation under Diagnostic Code 5293 based 
upon symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  In this regard, the 
Board again notes that the current 40 percent rating is the 
highest available under Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  

Looking to additional functional loss due to pain, weakness, 
incoordination and fatigue, the Board finds it significant 
that the veteran's complaints of chronic pain are supported 
by clinical findings on examination.  Further, the veteran 
has also indicated some incidents of fallings which the Board 
would assume could be related to weakness, incoordination 
and/or fatigue.  The most troublesome matter in evaluating 
the veteran's low back disability is that there does not 
appear to be any clear evidence of muscle spasm or 
neurological findings, although it is readily clear from 
special tests that the veteran does have disc problems and he 
had continued to report radiation of pain into the lower 
extremities.  

After reviewing the evidence and with special consideration 
given to the provisions of 38 C.F.R. §§ 4.40, 4.45, the Board 
believes that a reasonable doubt exists as to whether the 
veteran's low back disability picture more nearly 
approximates the impairment normally associated with 
pronounced intervertebral disc syndrome.  Accordingly, by 
application of the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.7, the Board concludes that a 60 percent rating 
under Diagnostic Code 5293 is warranted.  

However, such a 60 percent rating is the highest available 
under Codes 5289, 5292, 5293 and 5295.  Moreover, there is no 
evidence of fracture of a vertebra or complete bony fixation 
of the lumbar spine to allow for consideration of a rating in 
excess of 60 percent under Codes 5285 or 5286.  


ORDER

Entitlement to a 60 percent rating for the veteran's service-
connected low back strain is warranted.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

